Order entered July 24, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00873-CV

                               PAUL SULLIVAN, Appellant

                                              V.

                      SOUTH SIDE PLAZA 455 LTD, LLP, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02889-C

                                          ORDER
       Before the Court is appellee’s July 10, 2013 motion to dismiss the appeal for want of

prosecution because appellant had failed to pay the filing fee and had not filed his docketing

statement. Our records show that the same day appellee’s motion was filed, appellant paid the

$175 filing fee and filed his docketing statement. Accordingly, appellee’s motion to dismiss is

DENIED.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE